171 P.3d 451 (2007)
2007 UT 88
Jens P. FUGAL, Petitioner,
v.
The Honorable Fred HOWARD, Judge of the Fourth District Court, Utah County, Respondent.
No. 20070128.
Supreme Court of Utah.
November 2, 2007.
Jens P. Fugal, pro se petitioner.
Brent M. Johnson, Salt Lake City, for respondent.
PER CURIAM:
¶ 1 Petitioner has requested relief from this court in the form of an extraordinary writ. He has challenged an order by the trial court in the case of Ohio Casualty Insurance Co. v. Young, Pontiac, Cadillac, GMC Truck Co. finding him in contempt of court and removing him as counsel in that case as a sanction. A contempt sanction is subject to an appeal in the case in chief. See, e.g., Utah Farm Prod. Credit Ass'n v. Labrum, 762 P.2d 1070, 1074-75 (Utah 1988) (recognizing that every court has the power to compel obedience to its orders and, upon ordinary appellate review, upholding a contempt order issued by the trial court); State v. Clark, 2005 UT 75, ¶ 17, 124 P.3d 235 (similarly upholding the trial court's finding of contempt). Therefore a legal remedy was available to petitioner. An extraordinary writ will not lie where a "plain, speedy and adequate remedy is available." Utah R. Civ. P. 65B(a). We therefore dismiss the Petition for Extraordinary Writ.